Citation Nr: 0122182	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for Bronchiectasis, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the veteran's claim for an increased 
evaluation for bronchiectasis was denied.

In a letter dated in July 2001 the veteran stated that the 
scars from his left lower lobectomy have been a problem.  To 
the extent that this statement is viewed as a claim, it is 
referred to the RO for appropriate action.  Consideration of 
a separate compensable rating for scarring is potentially 
indicated.


REMAND

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. § 5107 (West Supp. 2001)).  
There are also final regulations promulgated that implement 
these provisions, that are for application.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  The law and 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.  
Additionally, the law characterizes a "claimant" as any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary.  The 
VCAA and most of the regulations are applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Although this 
law was enacted during the pendency of this appeal, the RO 
has had an opportunity to consider whether any additional 
action is required to comply with the new law.  In a letter 
dated in February 2001 the RO notified the veteran of its 
duty to the veteran under the VCAA; however, after reviewing 
the file the Board finds that this duty has not been met and 
for this reason a remand is necessary.  

The veteran underwent a VA examination in June 1999 for 
evaluation of his service-connected bronchiectasis.  The 
findings in the report reveal that the PFTs do not include 
the percent predicted of diffusion capacity of carbon 
monoxide in one breath (DLCO(SB)), which provides an 
independent basis for evaluating the disability.  It is not 
indicated that there was a reason for not performing the 
study.

Moreover, since the veteran has adequately identified S. A. 
Stevens, M.D. and Alexander E. Kalenak, M.D. as his treating 
physicians the RO should attempt to obtain these particular 
treatment records.  The Board is aware that the file contains 
statements from these physicians, but treatment records might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of the veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his bronchiectasis since May 1999.  Of 
particular interest are medical records 
from Dr. Stevens and Dr. Kalenak.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the new 
regulations are fully complied with and 
satisfied.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent and severity of his 
service-connected bronchiectasis. The 
claims file must be made available to and 
reviewed by the physician in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  All appropriate tests or 
studies, including PFTs, should be 
conducted and all clinical findings 
should be reported in detail.  This 
should specifically include the percent 
predicted of FEV-1 and DLCO (SB) and the 
FEV-1/FVC ratio. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




